United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Nagaraja et al.			:
Application No. 16/228,229			:		Decision on Petition under
Filing Date: December 20, 2018		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. 170134C1		:


This is a decision on the petition filed August 6, 2021, and supplemented on June 21, 2022, which is being treated as a petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to prior-filed Application Nos. 15/708,758 and 62/403,468.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  

The Office issued a Notice of Allowance on May 17, 2022.  If the issue fee is paid and the renewed petition is filed after payment of the issue fee, the renewed petition must be accompanied by a grantable petition to withdraw from issue and a RCE.1  The petition to withdraw from issue may be filed with the RCE and the renewed petition as an e-petition.2  The Office strongly recommends the petition be filed as an e-petition in order to ensure the petition is granted prior to the application issuing as a patent.  

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 15/708,758; and
	(2)	Application No. 15/708,758 claims the benefit of Application No. 62/403,468.

The application was filed with an application data sheet (“ADS”) including both benefit claims set forth above on December 20, 2018.  The incorrectly lists benefit claim (2) prior to benefit claim (1).  As a result, the benefit claims were not entered.

The Office issued a filing receipt, which does not include any benefit claim information, on January 17, 2019.  On the same date, the Office issued a communication indicating the benefit claim to the provisional claim is improper.  The communication states, “Applicant should review each benefit claim submitted.” 

A corrected ADS seeking to add benefit claims (1) and (2) was filed on July 9, 2021.   The corrected ADS includes a typographical error in so far as the ADS incorrectly lists Application No. 15/708,758 as Application No. 15/708,759.

The Office issued a communication on indicating a petition under 37 C.F.R. § 1.78 was necessary to add benefit claims on July 13, 2021.

The petition and a copy of the prior-filed corrected ADS were filed on August 6, 2021.

A supplement to the petition including a new corrected ADS.  The new corrected ADS lists benefit claims (1) and (2) without the typographical error.

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claims were due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional.  

The petition includes the required reference, the petition fee of $2,100, and a statement of delay.3

With respect to the statement of delay in the petition, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.4  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.5

The instant petition was filed on August 6, 2021, which is more than two years after the expiration of the time period to file the benefit claims.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claim.

The record is sufficient to demonstrate the initial failure to properly file the benefit claims was unintentional.  

The record fails to provide an explanation for the delay in filing the petition between the date the applicant first recognized the benefit claims had not been entered and the date the applicant first filed a corrected ADS seeking to correct the problem (July 9, 2021).  Any renewed petition should identify the approximate date the applicant (or a patent practitioner representing the applicant) first discovered the benefit claims had not been entered.  If the first corrected ADS filed by applicant was not filed promptly after that date, the renewed petition should provide an explanation for the delay in the submission of the corrected ADS.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.6  	
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 A renewed petition may be filed after the application issues as a patent if, and only if, the renewed petition is accompanied by a request for a certificate of correction and a corrected ADS adding a transition statement.  
        2 A “Quick Start Guide” for e-petitions submitted via EFS-Web can be found at: https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/epetition_QSG.pdf
        3 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statements required under 37 C.F.R. §§ 1.78(c) and 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        4 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        5 Id. at 12223.
        6 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.